DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sridevi Basavaraju on 9/22/2021.
The claims have been amended as follows:
1.	(Previously Presented) A computer-implemented method, comprising:
receiving identification information of a vehicle and identification information of a parking space to bind the vehicle with the parking space and generate corresponding binding information;
receiving a time when the vehicle enters the parking space and a time when the vehicle exits the parking space;
calculating a parking fee of the vehicle according to the time when the vehicle enters the parking space and the time when the vehicle exits the parking space;
determining identification information of a shopping cart that corresponds to the vehicle according to the identification information of the vehicle, the binding information of the vehicle and the parking space, and a correspondence between the parking space and the shopping cart;
sending the parking fee of the vehicle to the shopping cart that corresponds to the identification information of the shopping cart;
sending an unlocking command to a lock device at the parking space to unlock the shopping cart when the vehicle enters the parking space; and


2.	(Cancelled) 

3.	(Previously Presented) The method according to claim 1, further comprising:
recording an unlock time when the unlocking command is sent; and
sending the locking command to the lock device at the parking space to lock the shopping cart, in response to a detection that the shopping cart stays at the parking space after a first pre-determined time period elapsed from the unlock time.

4.	(Cancelled) 

5.	(Previously Presented) The method according to claim 1, further comprising:
determining whether the shopping cart is returned correctly; and
subtracting a first pre-determined fee from a calculated parking fee to derive the parking fee of the vehicle in response to determining that the shopping cart is returned correctly; and/or
adding a second pre-determined fee to the calculated parking fee to derive the parking fee of the vehicle and/or sending prompt information in response to determining that the shopping cart is not returned correctly.

6.	(Original) The method according to claim 5, wherein the determining whether the shopping cart is returned correctly comprises:
receiving the identification information of the shopping cart; and
determining whether the identification information of the shopping cart matches with the identification information of the parking space.

7.	(Original) The method according to claim 1, further comprising:
recording a payment time when the parking fee of the vehicle is successfully paid;
receiving a departure time when the vehicle exits a parking lot;
comparing a difference between the departure time and the payment time with a second pre-determined time period; and


8.	(Currently Amended) A computing device, comprising:
a first receiver circuitry configured to receive identification information of a vehicle and identification information of a parking space to bind the vehicle with the parking space and generate corresponding binding information;
a second receiver circuitry configured to receive a time when the vehicle enters the parking space and a time when the vehicle exits the parking space;
a first calculator circuitry configured to calculate a parking fee of the vehicle according to the time when the vehicle enters the parking space and the time when the vehicle exits the parking space;
a first determiner circuitry configured to determine identification information of a shopping cart that corresponds to the vehicle according to the identification information of the vehicle, the binding information of the vehicle and the parking space, and a correspondence between the parking space and the shopping cart;
a first sender circuitry configured to send the parking fee of the vehicle to the shopping cart that corresponds to the identification information of the shopping cart;
a second sender circuitry configured to send an unlocking command to a lock device at the parking space to unlock the shopping cart when the vehicle enters the parking space; and
a third sender circuitry configured to send a locking command to the lock device at the parking space to lock the shopping cart when the shopping cart is detected at the parking space and after a notification of successful payment of the parking fee of the vehicle is received.

9.	(Cancelled) 

10.	(Currently Amended) The computing device according to claim 8, further comprising:
a first recorder circuitry configured to record an unlock time when the unlocking command is sent; and
a detector circuitry configured to send the locking command to the lock device at the parking space to lock the shopping cart in response to a detection that the shopping cart stays at the parking space after a first pre-determined time period elapsed from the unlock time.

11.	(Cancelled) 

12.	(Currently Amended) The computing device according to claim 8, further comprising:
a second determiner circuitry configured to determine whether the shopping cart is returned correctly, subtract a first pre-determined fee from a calculated parking fee to derive the parking fee of the vehicle in response to a determination that the shopping cart is returned correctly and/or add a second pre-determined fee to the calculated parking fee to derive the parking fee of the vehicle, and/or send prompt information in response to determining that the shopping cart is not returned correctly.

13.	(Currently Amended) The computing device according to claim 12, wherein the second determiner circuitry determines whether the shopping cart is returned correctly by performing operations comprising:
receiving the identification information of the shopping cart; and
determining whether the identification information of the shopping cart matches with the identification information of the parking space.

14.	(Currently Amended) The computing device according to claim 8, further comprising:
a second recorder circuitry configured to record a payment time when the parking fee of the vehicle is successfully paid;
a third receiver circuitry configured to receive a departure time when the vehicle exits a parking lot;
a comparator circuitry configured to compare a difference between the departure time and the payment time with a second pre-determined time period; and
a second calculator circuitry configured to, when the difference between the departure time and the payment time is greater than or equal to the second pre-determined time period, calculate a parking fee of the vehicle for a duration between the departure time and the payment time.

15.	(Currently Amended) A shopping cart, comprising:
a cart body;
circuitry configured to identify the shopping cart, the shopping cart corresponding to a parking space at which a cart space is arranged for [[it]]the shopping cart;
a communicator circuitry configured to receive a parking fee of a vehicle, the parking fee being calculated  according to a time when the vehicle enters the parking space and a time when the vehicle exits the parking space; and
an output device configured to output the parking fee for user’s payment of the parking fee;
a lock device counterpart, matched with a lock device to receive an unlocking command to unlock the shopping cart when the vehicle enters the parking space; and to receive a locking command to lock the shopping cart when the shopping cart is located in the cart space and after a notification of successful payment of the parking fee of the vehicle is received.

16.	(Previously Presented) The shopping cart according to claim 15, wherein the lock device counterpart and the lock device are integrated in the shopping cart.

17.	(Previously Presented) The shopping cart according to claim 15, wherein the lock device counterpart and the lock device are arranged separately, and the lock device counterpart comprises an electromagnetic lock attachment, and the lock device comprises an electromagnetic lock.

18-22.	(cancelled)

23.	(Previously Presented) A system for charging vehicle parking, comprising:
the computing device according to claim 8; and
an image capturing apparatus located at the parking space and being configured to store identification information of the parking space, capture identification information of the vehicle at the parking space, record a time when the vehicle enters the parking space and a time when the vehicle exits the parking space, and send, to the computing device, the identification information of the parking space, the identification information of the vehicle, the time when the vehicle enters the parking space and the time when the vehicle exits the parking space,
wherein said system further comprises the shopping cart.

24.-25.	(Cancelled) 


wherein the image capturing apparatus is further configured to capture identification information of the shopping cart; or
wherein the system for charging vehicle parking further comprises an electronic tag reader or scanner disposed at the parking space, and being configured to read identification information of the shopping cart at the parking space.

27.	(Cancelled)

28.	(Previously Presented) A non-transitory computer-readable medium having computer instructions stored thereon, wherein when executed by a processor, the computer instructions cause the processor to implement the method according to claim 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding the Examiner’s amendment above, the amendments to claims 8, 10, 12, 13, 14 and 15 add the word “circuitry” to various elements in the claims. By adding “circuitry” to these elements, particularly the elements of “determiner”, “sender”, and “comparator”, the amendments cause the claims to no longer invoke a 112(f) interpretation of the claims. Specifically, “circuitry” adds sufficient structure to the claims for performed the claimed functions of these elements. Support for the structure is provided at least in the specification amendment dated 8/20/2021. Therefore, Prong C of the Three Prong test for 112(f) interpretation fails, and the claims do not invoke 112(f). Accordingly, the 112(f) interpretation stated in the 05/26/21 Office Action is withdrawn. 
The Examiner’s amendment to claim 15 replacing “it” with “the shopping cart” clarifies the scope of claim 15 by explicitly stating the element that “it” refers to.
Regarding the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 8-14 presented in the 05/26/2021 Office action, the claims have been amended by the above Examiner’s amendment to no longer invoke 112(f). Because the claims no longer being 
Regarding the 35 U.S.C. 112(b) rejections of claims 23 and 26, Applicant’s amendments dated 08/20/2021 overcome the rejections. Specifically, the limitation “a plurality of shopping carts according to, which correspond to a plurality of parking spaces in a one to one relationship, wherein a respective shopping cart comprises a cart body, an identifier configured to identify the shopping cart, a communicator configured to receive a parking fee of a vehicle, and an output device configured to output the parking fee for user's payment of the parking fee” has been removed from the claim, resolving the antecedent basis issue stated in the 5/26/21 Office Action. While the 8/20/21 amendments reintroduced “the shopping cart”, it is clear that the shopping cart being referred to is the one introduced in claim 8 that interacts with the computing device of claim 8. Applicant’s 5/26/21 amendments also removed ambiguity regarding whether the computing device of claim 23 was the same computing device of claim 8 or a device substantially similar to the device of claim 8. By amending to recite “the computing device of claim 8” (emphasis added), Applicant has clarified that the computing device is the same computing device as the one recited in claim 8. Therefore, Examiner is now interpreting claims 23 and 26 as being dependent on claim 8. As the ambiguities of claim 23 have been removed, the 35 U.S.C. 112(b) rejection of claim 23 is withdrawn.
As claim 26 was rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 23, the 35 U.S.C. 112(b) rejection of claim 26 is also withdrawn.
 Regarding the 35 U.S.C. 112(b) rejection of claim 28, the amended claim 28 has a clear and definite scope. Accordingly, the 35 U.S.C. 112(b) rejection of claim 28 is withdrawn.
Regarding the rejections of claims 1, 5-8, 12-14, 23, 26, and 28 under 35 U.S.C. 101, the incorporation of the elements of “sending an unlocking command to a lock device at the parking space to unlock the shopping cart when the vehicle enters the parking space; and 
As claims 5-7 depend on claim 1 and claims 12-14, 23 and 26 depend on claim 8, claims 5-7 and 12-14, 23 and 26 are patent eligible for the reasons above.
Claim 28 has been amended to recite “A non-transitory computer-readable medium…” The computer-readable medium being non-transitory now makes the claim fall into the “manufacture” category of the four statutory categories. As the method implemented in claim 28 is the method of claim 1, claim 28 is patent eligible for the reasons stated above regarding claim 1. Accordingly, the 35 U.S.C. 101 rejections of claims 1, 5-8, 12-14, 23, 26, and 28 have been withdrawn.
Regarding the novelty/non-obviousness of the invention, the closest prior art to claims 1 and 8 is Fan (US Pat. App. Pub. No. US 20130265426 A1) in view of French (US Pat. App. Pub. No. US 20120123826 A1), Posner (US Pat. App. Pub. No. US 20060191858 A1), Stawar (US Pat. App. Pub. No. US 20080230603 A1), Janda (US Pat. App. Pub. No. US 20040122688 A1) 
Ulrich further teaches “sending a locking command to the lock device at the parking space to lock the shopping cart when the vehicle exits the parking space” (Ulrich [0025]). However, Ulrich does not explicitly teach sending a locking command when the shopping cart is detected at the parking space and after a notification of successful payment of the parking fee of the vehicle is received. Indeed, none of the other pieces of art in the combination cure this deficiency. 
Other prior art also fails to cure this deficiency of the combination of Fan, French, Posner, Stawar, Janda and Ulrich. “New technology puts brakes on thefts of shopping carts” (https://www.southcoasttoday.com/article/19980318/life/303189948, published 1/11/11, hereafter known as Sloane) teaches a locking command being sent when the shopping cart crosses a buried antenna (see page 2 “The CAPS Cart Anti-theft Protection System is an example. When the cart crosses the buried antenna wire a hard cover rotates downward and locks in place, separating the wheel from the ground and stopping the cart”) or goes outside of pre-set perimeter (see page 2 “KartSaver of Sacramento, Calif., produces the K-Lock System, 
Thus, it is in the sending of a locking command when the shopping cart is detected at the parking space and after a notification of successful payment of the parking fee of the vehicle is received that claim 1 distinguishes over the prior art of record. 
By virtue of their dependence on claim 1, claims 3, 5, 6, 7, and 28 are also distinguished over the current art of record.
Regarding claim 8, the reasons for allowance are substantially the same as those for claim 1. Therefore, it is in the sending of a locking command when the shopping cart is detected at the parking space and after a notification of successful payment of the parking fee of the vehicle is received that claim 8 distinguishes over the prior art of record.
By virtue of their dependence on claim 8, claims 10, 12, 13, 14, 23, and 26 are also distinguished over the current art of record.
Regarding claim 15, the closest prior art is Stawar, Fan, Posner, Janda and Ulrich. Stawar teaches a cart body ([0004]), an identifier configured to identify the shopping cart ([0231]). Fan teaches “a communicator configured to receive a parking fee of a vehicle” ([0020], [0027], [0028], [0044]), “the parking fee being calculated according to a time when the vehicle enters the parking space and a time when the vehicle exits the parking space” ([0040]-[0041] and Fig. 5) and the output device ([0020], [0027], [0028], and [0044]). Posner teaches “the shopping cart corresponding to a parking space at which a cart space is arranged for the 
Ulrich further teaches “receive a locking command to lock the shopping cart when the vehicle exits the parking space” (Ulrich [0025]). However, Ulrich does not explicitly teach to receive a locking command to lock the shopping cart when the shopping cart is located in the cart space and after a notification of successful payment of the parking fee of the vehicle is received. Indeed, none of the other pieces of art in the combination cure this deficiency. 
Other prior art also fails to cure this deficiency of the combination of Stawar, Fan, Posner, Janda and Ulrich. “New technology puts brakes on thefts of shopping carts” (https://www.southcoasttoday.com/article/19980318/life/303189948, published 1/11/11, hereafter known as Sloane) teaches a locking command being sent when the shopping cart crosses a buried antenna (see page 2 “The CAPS Cart Anti-theft Protection System is an example. When the cart crosses the buried antenna wire a hard cover rotates downward and locks in place, separating the wheel from the ground and stopping the cart”) or goes outside of pre-set perimeter (see page 2 “KartSaver of Sacramento, Calif., produces the K-Lock System, which does not require a supermarket to bury an antenna wire in trenches around the parking lot. The K-Lock turns on at the checkout counter and then automatically activates the shopping cart’s brake wheel at a preset distance from the supermarket’s front door. The distance can be set by the supermarket to give shoppers enough traveling space even if they have a difficult time finding their cars in a crowded parking lot. Just before the brake is activated, the shopper hears a beeping sound and a few seconds later, one of the wheels on the cart is locked.”), and does not teach receiving a locking command to lock the shopping cart when the shopping cart is located in the cart space and after a notification of successful payment of the parking fee of the vehicle is received. 
Thus, it is in the receiving a locking command to lock the shopping cart when the shopping cart is located in the cart space and after a notification of successful payment of the parking fee of the vehicle is received that claim 15 distinguishes over the prior art of record.
By virtue of their dependence on claim 15, claims 16 and 17 are also distinguished over the current art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                       /GEORGE CHEN/Primary Examiner, Art Unit 3628